



Exhibit 10.3
BB&T CORPORATION
2012 INCENTIVE PLAN
Performance Unit Award Agreement
(Senior Executive)


Grant Date:
February 26, 2019
Performance Period:
January 1, 2019 through December 31, 2021

THIS AGREEMENT (the “Agreement”), made effective as of February 26, 2019 (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”),
for itself and its Affiliates, and the Employee (the “Participant”) specified in
the above Notice of Grant and Agreement (the “Notice of Grant”), is made
pursuant to and subject to the provisions of the BB&T Corporation 2012 Incentive
Plan, as it may be amended and/or restated (the “Plan”).
RECITALS:
BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of BB&T Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.
In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Incorporation of Notice of Grant and Plan. The Notice of Grant is part of this
Agreement and incorporated herein. The rights and duties of BB&T and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan. Notwithstanding the foregoing, as a
result of changes to Section 162(m) of the Tax Cut and Jobs Act of 2017, the
performance-based compensation provisions of Section 162(m) are inapplicable to
this Agreement.
2.    Grant of Performance Units. Subject to the terms of this Agreement and the
Plan, BB&T hereby grants the Participant an Award of Performance Units (the
“Award”) for the number of whole shares of Common Stock at the Target Level of
Achievement (the “Shares”) specified in the Notice of Grant and in accordance
with the following provisions:
(a)    Performance Period. The performance period (“Performance Period”) for the
Award shall be January 1, 2019 through December 31, 2021.
(b)    Partial Performance Period.
(i)
(1) Death or Disability. If the Participant ceases to be a Participant in the
Plan during the Performance Period due to the Participant’s termination of
employment due to death or Disability, the Participant’s Award for the






--------------------------------------------------------------------------------





Performance Period shall be payable in accordance with this Agreement, based
upon the attainment of the Absolute Performance Goal and at least the Threshold
Level of Achievement and the application of the TSR Modifier as provided in
Section 2(c) and Exhibit A herein; provided that, for the avoidance of doubt, in
the case of a Change of Control, the Performance Period shall end as of the date
of the Change of Control and payment shall be made (for Participants who are not
Employees on the date of the Change of Control), within two and one-half (2 ½)
months following a Change of Control as provided in Section 5(b) herein,
calculated as provided in Section 2(b)(i)(3) below. For the avoidance of doubt,
the phrase “termination of employment” means a Separation from Service.
(2)    Involuntary Termination Without Cause and Retirement. If the Participant
ceases to be a Participant in the Plan during the Performance Period due to the
Participant’s termination of employment (A) involuntarily by the Company and/or
its Affiliates without Cause, or (B) due to Retirement, the Participant’s Award
for the Performance Period shall be payable in accordance with this Agreement,
based upon the attainment of the Absolute Performance Goal and at least the
Threshold Level of Achievement and the application of the TSR Modifier as
provided in Section 2(c) and Exhibit A herein; provided that, for the avoidance
of doubt, in the case of a Change of Control, the Performance Period shall end
as of the date of the Change of Control and payment shall be made (for
Participants who are not Employees on the date of the Change of Control), within
two and one-half (2 ½) months following a Change of Control as provided in
Section 5(b) herein, calculated as provided in Section 2(b)(i)(3) below. A
termination shall be for “Cause” if the termination of the Participant’s
employment by the Company and/or its Affiliates is on account of the
Participant’s (x) dishonesty, theft or embezzlement; (y) refusal or failure to
perform the Participant’s assigned duties for BB&T or an Affiliate in a
satisfactory manner; or (z) engaging in any conduct that could be materially
damaging to BB&T or its Affiliates without a reasonable good faith belief that
such conduct was in the best interest of BB&T or any of its Affiliates. The
determination of whether termination is for Cause shall be made by the
Administrator (or its designee, to the extent permitted under the Plan), and its
determination shall be final and conclusive. For the avoidance of doubt, the
phrase “termination of employment” means a Separation from Service.


(3)    Change of Control. If, while the Participant is an Employee, there is a
Change of Control during the Performance Period, the Performance Period shall,
notwithstanding anything to the contrary elsewhere in this Agreement, end upon
the date of the Change of Control and the Participant’s Award shall be paid
within two and one-half (2 ½) months following a Change of Control as provided
in Section 5(b) herein, calculated as follows: provided that the Absolute
Performance Goal of Section 2(c)(i)(aa) is met for the completed calendar
year(s) during such shortened Performance Period (and if there are no completed
calendar years during such shortened Performance Period, the Absolute
Performance Goal of Section 2(c)(i)(aa) shall be deemed to be met),
Participant’s Award shall be the sum of (1) and (2) as follows (and payable in





--------------------------------------------------------------------------------





accordance with Section 5(b) of this Agreement): (1) for completed calendar
year(s) during the shortened Performance Period, an Award amount shall be
calculated by multiplying the Shares by a fraction, the numerator of which is
the number of completed year(s) and the denominator of which is 3, and then by
determining the actual Level of Achievement attained during such completed
calendar year(s) adjusted by the TSR Modifier (and subject to the Maximum Award
payment of 150% of the Shares) as provided in Section 2(c)(i)(cc) and Exhibit A,
applied thereto for the completed calendar year(s) of the Performance Period;
and (2) for the remaining uncompleted calendar year(s) in the Performance
Period, an Award amount calculated by multiplying the Shares by a fraction, the
numerator of which is the number of uncompleted calendar year(s) and the
denominator of which is 3, and then multiplying the product thereof by the
Target Level of Achievement for the Relative Performance Goal in Exhibit A.


(ii)
(1)     For purposes of Section 2(b)(i)(3) above, a “Change of Control” will be
deemed to have occurred on the earliest of the following dates: (A) the date any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
its affiliates, excluding employee benefit plans of BB&T and its Affiliates, is
or becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (B) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Performance Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (C) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (D) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.

(2)    Notwithstanding Section 2(b)(i)(3) and (ii)(1) above, the term “Change of
Control” shall not include any event that is a “Merger of Equals.” For purposes
of the Plan and this Agreement, the term “Merger of Equals” means any event that
would otherwise qualify as a Change of Control if the event (including, if
applicable, the terms and conditions of the related agreements, exhibits,
annexes, and similar documents) satisfies all of the following





--------------------------------------------------------------------------------





conditions as of the date of such event: (A) the Board of BB&T or, if
applicable, a majority of the Continuing Directors has, prior to the change in
control event, approved the event; (B) at least fifty percent (50%) of the
common stock of the surviving corporation outstanding immediately after
consummation of the event, together with at least fifty percent (50%) of the
voting securities representing at least fifty percent (50%) of the combined
voting power of all voting securities of the surviving corporation outstanding
immediately after the event shall be owned, directly or indirectly, by the
persons who were the owners, directly or indirectly, of the common stock and
voting securities of BB&T immediately before the consummation of such event in
substantially the same proportions as their respective direct or indirect
ownership immediately before such event of the common stock and voting
securities of BB&T, respectively; (C) at least fifty percent (50%) of the
directors of the surviving corporation immediately after the event shall be
composed of directors who were Directors or Continuing Directors immediately
before the event; and (D) the person who was the Chief Executive Officer (“CEO”)
of BB&T immediately before the event shall be the CEO of the surviving
corporation immediately after the event. If a transaction constitutes a Merger
of Equals, then, notwithstanding the provisions of Section 2(b)(i)(3) and
(ii)(1) above, the vesting of the Award will not be accelerated due to the
Merger of Equals, but the Award shall instead continue to vest, if at all, in
accordance with the provisions of Sections 2, 3 and 4 herein.
(c)    Performance Measures for Award. The pre-established three- (3-) year
Performance Period’s Performance Measures (as defined in Section 2(c)(i) below)
applicable to the Award and Levels of Achievement are as follows:
(i)
Performance Measures and Relative TSR/TSR Modifier:

(aa)     Absolute Performance Goal: The average return on shareholders’ common
equity for BB&T during the Performance Period determined in accordance with
United States generally accepted accounting principles, as adjusted by BB&T
(“BB&T ROCE”), must be at least three percent (3%), and if less than three
percent (3%) there will not be an Award payout.
(bb)     Relative Performance Goal: If the Absolute Performance Goal is
achieved, the next Performance Measure shall be BB&T ROCE relative to the
average, by company, return on shareholders’ common equity, determined in
accordance with United States generally accepted accounting principles, achieved
by each company, as adjusted by BB&T, of the Peer Group during the Performance
Period (“Peer Group ROCE”).
(cc)    Relative TSR/TSR Modifier: After the Level of Achievement of the
Relative Performance Goal is determined by the Administrator as provided in this
Agreement, the Relative TSR and TSR Modifier shall be determined and applied in
accordance with the TSR Modifier chart in Exhibit A attached hereto and made a
part hereof. As used in this Agreement, “Relative Total Shareholder Return” and
“Relative TSR” means BB&T’s total Common Stock shareholder return performance
rank defined as a percentile for the Performance Period relative to the range of
the Peer Group members’ total





--------------------------------------------------------------------------------





common stock shareholder return for the Performance Period. Total shareholder
return for BB&T and each Peer Group member shall be calculated based upon BB&T’s
Common Stock and the Peer Group members’ common stock appreciation during the
Performance Period plus the value of dividends on the ex-dividend dates during
the Performance Period on such stock (which dividends shall be deemed to have
been reinvested in such underlying stock) and using a trailing twenty (20)
trading day average stock price to determine both the Performance Period
beginning stock price and the Performance Period ending stock price.
(ii)
For purposes of the Relative Performance Goal of the Award, there shall be
levels of achievement (“Levels of Achievement”), including, threshold
(“Threshold”), target (“Target”), and maximum (“Maximum”). The Threshold Level
of Achievement shall be a BB&T ROCE of the twenty-fifth (25th) percentile of the
Peer Group ROCE; the Target Level of Achievement shall be a BB&T ROCE of the
fiftieth (50th) percentile of the Peer Group ROCE; and the Maximum Level of
Achievement shall be a BB&T ROCE of the seventy-fifth (75th) percentile of the
Peer Group ROCE. The Levels of Achievement range from the Threshold Level of
Achievement to the Maximum Level of Achievement as illustrated in the Level of
Achievement Chart attached hereto as Exhibit A and made a part hereof.

(iii)
For avoidance of doubt in the interpretation of the Exhibit A Level of
Achievement Chart, there will not be an Award payout if the Threshold Level of
Achievement is not attained for the Performance Period. If the Threshold Level
of Achievement is attained for the Performance Period, the Award payout to the
Participant will, subject to the TSR Modifier of Exhibit A, be fifty percent
(50%) of the Shares. If the Target Level of Achievement is attained for the
Performance Period, the Award payout to the Participant will, subject to the TSR
Modifier of Exhibit A, be one hundred percent (100%) of the Shares. If the
Maximum Level of Achievement is attained for the Performance Period, the Award
payout to the Participant will, subject to the TSR Modifier of Exhibit A, be one
hundred fifty percent (150%) of the Shares.

(iv)
For purposes hereof, the term “Peer Group” means Capital One Financial
Corporation; Bank of America Corporation; Fifth-Third Bancorp; Huntington
Bancshares, Incorporated; KeyCorp; M&T Bank Corporation; PNC Financial Services
Group, Inc.; Regions Financial Corporation; SunTrust Banks, Inc.; U.S. Bancorp;
Wells Fargo & Company; and Citizens Financial Group, Inc.

3.    Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Sections 2, 4 and 5 herein), the
Award shall be 100% vested and, to the extent any Award payout is determined by
the Administrator, earned on March 15, 2022, following the December 31, 2021
expiration of the Performance Period, provided that the Administrator has not
determined that all or any part of the Award shall be cancelled or forfeited as
a result of either (i) a significant, negative risk outcome as a result of a
corporate or individual action, or (ii) BB&T incurring an aggregate operating
loss for the Performance Period. The Administrator has sole authority to
determine whether and to what degree the Award has vested and is payable and to
interpret the terms and conditions of this Agreement and the Plan.





--------------------------------------------------------------------------------





4.    Forfeiture of Award. Except as may be otherwise provided in the Plan or in
this Agreement (including, without limitation, the provisions of Section 2(b)
herein), in the event that the employment of the Participant with BB&T or an
Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award. The Administrator (or its designee, to the extent permitted under the
Plan) shall have sole discretion to determine if a Participant’s rights have
terminated pursuant to the Plan and this Agreement, including but not limited to
the authority to determine the basis for the Participant’s termination of
employment. The Participant expressly acknowledges and agrees that, except as
otherwise provided in this Agreement, the termination of the Participant’s
employment shall result in forfeiture of the Award and any underlying payout to
the extent the Award has not vested as of the Participant’s termination of
employment date.
5.    Award Payout.
(a)    The amount of the Award payout, if any, shall be determined by the
Administrator following the end of the Performance Period in accordance with the
terms of this Agreement and the Plan including, without limitation, all
applicable adjustments to the calculation of the Performance Goals.
(b)    The Award payout determined pursuant to Section 5(a) shall be payable,
and paid, in shares of Common Stock.
(c)    Award payout shall, upon vesting of the Award, be made to the Participant
(or in the event of the Participant’s death, to the Participant’s beneficiary or
beneficiaries) in a lump sum within two and one-half (2 ½) months following the
end of the Performance Period; or if a Change of Control occurs during the
Performance Period, payment shall be made in a lump sum within two and one-half
(2 ½) months following the Change of Control (provided that if such two and
one-half (2 ½) month period begins in one calendar year and ends in another, the
Participant (or the Participant’s beneficiary or beneficiaries) shall not have
the right to designate the calendar year of payment).
6.    No Right to Continued Employment or Service. Neither the Plan, the grant
of the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.
7.    Nontransferability of Award and Shares. The Award, and any Award payout,
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary in accordance with Plan procedures does not
constitute a transfer; provided, however, that unless disclaimer provisions are
specifically included in a beneficiary designation form accepted by the
Administrator, no beneficiary of the Participant may disclaim the Award.
8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation





--------------------------------------------------------------------------------





agreement, noncompetition agreement, employment agreement or any other similar
agreement between the Participant and BB&T or an Affiliate, including, but not
limited to, any restrictive covenants contained in such agreements.
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.
10.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.
11.    Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.
12.    Withholding; Tax Matters.
(a)    BB&T or an Affiliate shall report all income and withhold all required
local, state, federal, foreign income and other taxes and any other amounts
required to be withheld by any governmental authority or law from any amount
payable in cash with respect to the Award. Prior to the delivery or transfer of
any shares of Common Stock or any other benefit conferred under the Plan, BB&T
shall require the Participant to pay to BB&T in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by BB&T or an Affiliate to such authority for the account of such recipient.
Notwithstanding the foregoing, the Administrator may establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income, employment and other tax
obligations relating to the Award, by electing (the “election”) to have BB&T
withhold shares of Common Stock from any shares of Common Stock to which the
recipient is entitled. The number of shares of Common Stock to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator, including,
without limitation, procedures established by the Administrator after BB&T’s
adoption of ASU 2016-09, Compensation – Stock Compensation (Topic 718) dated
March, 2016.
(b)    BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or the





--------------------------------------------------------------------------------





payout, if any, pursuant to the Award, and the Participant is in no manner
relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award and that the Participant should consult a
tax advisor. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.
13.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement are
final and binding on the parties hereto.
14.    Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.
15.    Severability. The provisions of this Agreement are severable; and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.    Compliance with Laws; Restrictions on Award and Shares of Common Stock.
BB&T may impose such restrictions on the Award and any shares of Common Stock
relating to the payout of the Award as it may deem advisable, including without
limitation restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or shares of Common
Stock. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any certificate for shares of Common Stock issued
pursuant to the Award in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.
17.    Successors and Assigns. Subject to the limitations stated herein and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.
18.    Counterparts, Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, subject to any applicable laws to the contrary, BB&T may reduce the
amount of any benefit or payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such





--------------------------------------------------------------------------------





reduction; provided, however, that to the extent Section 409A is applicable,
such offset shall not exceed the greater of Five Thousand Dollars ($5,000) or
the maximum offset amount then permitted under Section 409A.
20.    Adjustment of Award.
(a)    The Administrator shall have authority to make adjustments to the terms
and conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.
(b)    Notwithstanding anything contained in the Plan or elsewhere in this
Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by BB&T, retains the right at all times to decrease or
terminate the Award and payments under the Plan, and any and all amounts payable
under the Plan or paid under the Plan shall be subject to clawback, forfeiture,
and reduction to the extent determined by the Administrator as necessary to
comply with applicable law and/or policies adopted by BB&T; and (ii) in the
event any legislation, regulation(s), or formal or informal guidance require(s)
any compensation payable under the Plan (including, without limitation, the
Award) to be deferred, reduced, eliminated, or subjected to vesting, the Award
shall be deferred, reduced, eliminated, paid in a different form or subjected to
vesting or other restrictions as, and solely to the extent, required by such
legislation, regulation(s), or formal or informal guidance.
21.    Award Conditions.
(a)    Notwithstanding anything in the Plan or this Agreement to the contrary,
to the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the Performance Period for
determining the Award; (c) extending the Performance Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.
(b)    Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects BB&T or an Affiliate to any adverse tax
consequences that BB&T or an Affiliate is not otherwise subject to on the Grant
Date because of, any current or future United States law, any rule, regulation,
or other authority, then this Agreement shall automatically terminate effective
as of the Grant Date and the Award shall automatically be cancelled as of the
Grant Date without further action on the part of the Administrator or the
Participant and without any compensation to the Participant for such termination
and cancellation. The Administrator agrees to provide notice to the Participant
of any such termination and cancellation.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, BB&T and the Participant have entered into this Agreement
effective as of the Grant Date. Should the Participant fail to acknowledge his
or her electronic acceptance of this Agreement, this Agreement may become null
and void as of the Grant Date, and the Participant may forfeit any and all
rights hereunder at the discretion of the Administrator.
* * *







--------------------------------------------------------------------------------






EXHIBIT A
TO
BB&T CORPORATION
2012 INCENTIVE PLAN
Performance Unit Award Agreement
(Senior Executive)


(January 1, 2019 through December 31, 2021 Performance Period - 2022 Payout)


1.    Absolute Performance Goal: The Absolute Performance Goal is an average
BB&T ROCE of three percent (3%) for the Performance Period.


2.    Relative Performance Goal: If the Absolute Performance Goal is achieved,
the Award payout for the Performance Period will then be evaluated by the
Administrator against the Peer Group based upon BB&T ROCE relative to Peer Group
ROCE pursuant to the following:


Level of Achievement
Percentile Performance
(BB&T ROCE Relative to Peer Group ROCE)
Payout Percent of
Participant’s Shares
 
 
 
Threshold
25th
50%
 
30th
60%
 
35th
70%
 
40th
80%
 
45th
90%
Target
50th
100%
 
55th
110%
 
60th
120%
 
65th
130%
 
70th
140%
Maximum
75th or greater
150%



Straight line interpolation will be used to calculate payout percentages not
specifically listed in the “Payout Percent of Participant’s Shares” column
above. For performance that is less than the 25th percentile, the payout
percentage is 0%.


3.    Relative Total Shareholder Return (“TSR”) Modifier:


Relative TSR (Percentile Performance of BB&T TSR Relative to Peer Group TSR)
TSR Modifier
 
 
Less than 25th
20% Reduction in Award payout
50th
0% Reduction or increase in Award payout
75th or greater
20% Increase in Award payout, provided that the maximum Award payout shall be
150% of the Participant’s Shares

Straight line interpolation will be used to calculate TSR Modifier percentage
reductions or increases not specifically listed in the “TSR Modifier” column
above.





--------------------------------------------------------------------------------





4.    Discretionary Decreases: The Administrator has the discretion to decrease
Award payouts based on business factors, including but not limited to, industry
conditions, performance relative to peers, regulatory developments, and changes
in capital requirements.





